DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Response to Arguments

Applicant’s arguments with respect to claims 1, 3-6, 8-13, and 15-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  McKinnon et al (US Pub 2017/0178269 A1) is relied upon for the missing limitations.  It is a ride sharing tool, in which different information is provided to a user depending on how far away the vehicle is.  While the application may be slightly different (ride sharing vs guiding), the general principles applied during the process of having the leader and follower meet up would still be relevant, and the examiner considers them similar enough for the vehicle identification methods of both to be compatible with one another.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1, 3-6, 8-13, and 15-17 are rejected under 35 U.S.C. 101 because they are directed towards a mental process without significantly more.

Claim 1 recites:
An information processing apparatus, comprising: 
a controller configured to: 
specify a plurality of users who travel to a destination that is same as a destination of a first user; 
specify a second user from the plurality of users, based on a distance between the first user and the second user who is closest to the first user; 
output, to a terminal associated with the first user, first identification information to identify the second user, wherein the first identification information is outputted based on a distance between the first user and the second user is greater than a threshold distance; and 
output, to the terminal associated with the first user, second identification information to identify the second user, wherein 
the second identification information is outputted based on the distance between the first user and the second user is less than the threshold distance, and 
the first identification information is different from the second identification information.  

Claim 3 recites:
The information processing apparatus according to claim 1, wherein the second user further satisfies a specific condition.  

Claim 4 recites:
The information processing apparatus according to claim 3, wherein the specific condition includes a specific number of visits to the destination.  

Claim 5 recites:
The information processing apparatus according to claim 3, wherein 
the controller is further configured to output information to a terminal associated with the second user, who satisfies the specific condition, from the plurality of users traveling to the destination, and 
the information notifies that the specific condition is satisfied.  

Claim 6 recites:
The information processing apparatus according to claim 1, wherein, when the second user deviates greater than a threshold from a route to the destination, the controller is further configured to output information to a terminal associated with the second user, the information notifies that the second user deviated greater than the threshold from the route.  

Claim 8 recites:
The information processing apparatus according to claim 1, wherein the controller is further configured to specify the second user based on a selection made by the first user.  

Claim 9 recites:
The information processing apparatus according to claim 1, wherein the first identification information includes information associated with the distance between the first user and the second user.  

Claim 10 recites:
The information processing apparatus according to claim 1, wherein the first identification information includes information associated with a direction of the second user based on visibility of the second user to the first user.  

Claim 11 recites:
 The information processing apparatus according to claim 1, wherein the first identification information includes a captured image of the second user.  

Claim 12 recites:
The information processing apparatus according to claim 1, wherein the controller is further configured to output information to the terminal associated with the first user, wherein the information is to prompt evaluation of the second user.  

Claim 13 recites:
 The information processing apparatus according to claim 1, wherein the controller is further configured to output information associated with an evaluation of the second user.  

Claim 15 recites:
The information processing apparatus according to claim 1, wherein the controller is further configured to output the first identification information to a digital signage apparatus.  

Claim 16 recites:
An information processing method, comprising: 
specifying, by a processor, a plurality of users who travel to a destination that is same as a destination of a first user; 
specifying, by the processor, a second user from the plurality of users, based on a distance between the first user and the second user who is closest to the first user; 
outputting, by the processor, to a terminal associated with the first user, first identification information to identify the second user, wherein the first identification information is outputted based on a distance between the first user and the second user is greater than a threshold distance; and 
outputting, by the processor, to the terminal associated with the first user, second identification information to identify the second user, wherein 
the second identification information is outputted based on the distance between the first user and the second user is less than the threshold distance, and 
the first identification information is different from the second identification information.  

Claim 17 recites:
An information processing system, comprising: Page 5 of 13Application No. 16/619,141 Reply to Office Action of November 29, 2021 
an information processing apparatus including a controller configured to: 
specify a plurality of users who travel to a destination that is same as a destination of a first user; 
specify a second user from the plurality of users, based on a distance between the first user and the second user who is closest to the first user; 
output, to a terminal associated with the first user, first identification information to identify the second user, wherein the first identification information is outputted based on a distance between the first user and the second user is greater than a threshold distance; 
output, to the terminal associated with the first user, second identification information to identify the second user, wherein 
the second identification information is outputted based on the distance between the first user and the second user is less than the threshold distance, and 
the first identification information is different from the second identification information; and 
the terminal configured to display the first identification information and the second identification information.

Step 2A prong one evaluation: Judicial Exception – Yes – Mental Processes 

The Office submits that the foregoing bolded limitation(s) constitutes judicial exceptions in terms of “mental processes” and certain method of organizing human activity because under its broadest reasonable interpretation, the claim covers performance using mental processes and sales activities or business relations.   

The claims recite specifying a plurality of users who travel to a destination that is the same as a destination of a first user.  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the limitation that a processor or unit be programed to perform the task.  That is, other than reciting “a controller configured to”, or “by a processor”, nothing in the claim precludes the element being done in the mind.  A person could mentally identify using information from their senses a plurality of people using a product going to the same location as another person.  In particular, if they were in a tour group, or using a touring app on a phone.  Thus this step is directed to a mental process.

The claims recite specifying a second user from the plurality of users based on them being the closest of the users to the first user.  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the limitation that a processor or unit be programed to perform the task.  That is, other than reciting “a controller configured to”, or “by a processor”, nothing in the claim precludes the element being done in the mind.  A person could mentally identify the person closest to the first user.  Thus this step is directed to a mental process.

Claim 3 recites that the second user who is specified meets a specific condition.  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the limitation that a processor or unit be programed to perform the task.  That is, other than reciting “a controller configured to”, or “by a processor”, nothing in the claim precludes the element being done in the mind.  A person could mentally identify a person that they know has been to the location a certain number of times.  Thus this step is directed to a mental process.

Claim 4 recites that the second user who is specified has visited the specified location a certain number of times.  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the limitation that a processor or unit be programed to perform the task.  That is, other than reciting “a controller configured to”, or “by a processor”, nothing in the claim precludes the element being done in the mind.  A person could mentally identify a person that they know has been to the location a certain number of times.  Thus this step is directed to a mental process.

Claim 8 recites that the second user who is specified has been specified based upon a selection by a first user.  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the limitation that a processor or unit be programed to perform the task.  That is, other than reciting “a controller configured to”, or “by a processor”, nothing in the claim precludes the element being done in the mind.  A person could mentally specify a second user using some criteria in a selection given by the first user beforehand, including a specific person, or general physique, or apparent experience in visiting the location.  Thus this step is directed to a mental process.


Step 2A Prong Two evaluations
Claims 1, 3-6, 8-13, and 15-17 are evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”).
The claims recite the specifying steps with “a controller”, “A processor”, or “an information processing apparatus” .  The above listed actions are recited at a high level of generality.  The computer that facilitate the steps are described by the specification at a high level of generality.  The generically recited computer merely describes how to generally “apply” the otherwise mental processes using a generic or general-purpose processor.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claims recite “outputting” information and “notifying” users. The above listed actions are insignificant post-extra solution activities of outputting information or data, see MPEP 2601.05(g).  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  In addition, the additional elements do not integrate the abstract idea into practical application because there is no technological field being specifically identified within the claim(s).  In other words, there is no technology for improvement thereof within the claim.

As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components and insignificant extra-solution activity. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

2B Evaluation: Inventive Concept – No
Claims 1, 3-6, 8-13, and 15-17  are evaluated as to whether the claims as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Special attention was given to the outputting steps to see if there was a technological improvement determined.  It was considered that the claim limitations that different information was provided depending on the second user being more or less than a threshold distance away might be a technological improvement.  However, it was determined that there was no technical field identified, for example, displaying a navigation route or map.  The preamble is directed towards information processing, rather than navigation.  Because of this, it was determined that the limitations do not introduce a technological improvement to the outputting step.  Therefore, the outputting and notifying steps are considered extra-solution activity.
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. The specification and background therein does not provide any indication that the computer is anything other than possible generic, off the-shelf computer components, and does not provide an inventive concept to elevate the actions above an extra solution activity. For these reasons, there is no inventive concept in the claims, and thus the claims are ineligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 10, 13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshinori et al (JP 2004-157032 A), hereafter known as Yoshinori, in light of Park et al (US 2018/0225975 A1), hereafter known as Park in light of McKinnon et al (US Pub 2017/0178269 A1), hereafter known as McKinnon .

For Claim 1, Yoshinori teaches An information processing apparatus comprising: ([0028])
 a controller configured to:
specify a plurality of users who travel to a destination that is same as a destination of a first user; ([0045-0051])
specify a second user from the plurality of users, based on a distance between the first user and the second user ([0015] states that the vehicles around the first user must be within 300m.  This is a specification based on distance.)
output to a terminal associated with the first user, first identification information to identify the second user,  ([0045-0051])
Yoshinori does not teach the second user is closest to the first user
wherein the first identification information is outputted based on a distance between the first user and the second user is greater than a threshold distance; and 
output, to the terminal associated with the first user, second identification information to identify the second user, wherein 
the second identification information is outputted based on the distance between the first user and the second user is less than the threshold distance, and the 
first identification information is different from the second identification information.
Park, however, does teach the second user is closest to the first user ([0365], Fig. 22A.  Given a number of options for groups with leaders to join, the device selects the closest one to join.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Yoshinori’s vehicle following device with Park’s use of having the vehicle follow the leader closest to it.  It would be obvious to do this because by choosing the closest leader, the user is starting the following task closer to the leader, making the task of following easier.  Additionally, by selecting the second user that is closest, it makes it easier to identify the leader, as it is typically easier to identify and find people or things when they are closer.
McKinnon, however, does teach wherein the first identification information is outputted based on a distance between the first user and the second user is greater than a threshold distance; and ([0026], Fig. 3B, Fig. 4B, [0049], [0018].  Information such as color, model, location, license plate may be given immediately, but the “vehicle ID”, which is a decal, placard, or other unique object can be withheld until the vehicle is within a certain distance threshold.  As such, the first identification is the bundle of information that does not include the ID.)
output, to the terminal associated with the first user, second identification information to identify the second user, wherein (Fig. 3B, [0045])
the second identification information is outputted based on the distance between the first user and the second user is less than the threshold distance, and ([0026], Fig. 3B, Fig. 4B, [0049], [0018].  Information such as color, model, location, license plate may be given immediately, but the “vehicle ID”, which is a decal, placard, or other unique object can be withheld until the vehicle is within a certain distance threshold. As such, the second information is the bundle of information that does include the vehicle ID.)
the first identification information is different from the second identification information. ([0026], Fig. 3B, Fig. 4B, [0049], [0018].  Information such as color, model, location, license plate may be given immediately, but the “vehicle ID”, which is a decal, placard, or other unique object can be withheld until the vehicle is within a certain distance threshold. The two sets of information are different because one includes an additional factor that the other does not possess.  As shown in applicant’s Figure 10, the information can include more than one identifier.  For example, V54 identifies a color and a distance.  V56 identifies a color and a license plate.  V52 only includes distance.  These would be considered “different” information than each other, despite the overlap.  In this case, because McKinnon has identical information, with the exception of the vehicle ID being included, this is being considered different information.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Yoshinori’s vehicle following device with McKinnon’s use of modifying the type of information provided to the first user based upon the distance to the vehicle because some information is less useful at a large distance (such as a vehicle ID or license plate) and it would assist in clarity of the message on the terminal, and would prevent the user from looking for identifying information that they can not reasonably see at that time.



For Claim 3, modified Yoshinori teaches The information processing apparatus according to claim 1, wherein the second user further satisfies a specific condition.  ([0048], The specific condition in this case is that the second user is going to the same destination as the first user).

For Claim 10, modified Yoshinori teaches The information processing apparatus according to claim 1, wherein the identification information includes information associated with a direction of the second user based on visibility of the second user to the first user.  ([0050])
Yoshinori does not teach that the identification is a first identification information.
McKinnon, however, does teach that the identification is a first identification information. ([0026], Fig. 3B, Fig. 4B, [0049], [0018].  Information such as color, model, location, license plate may be given immediately, but the “vehicle ID”, which is a decal, placard, or other unique object can be withheld until the vehicle is within a certain distance threshold)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Yoshinori’s use of directional information based upon visibility with McKinnon’s use of only providing certain information above or below a distance threshold because certain information is more or less valuable at certain distances.  If a user is not in a line of sight, then a direction is valuable for another user to get closer for better identification.  Additionally, if a user is too far away for their license plate or vehicle color to be seen, a direction might point them out clearly if they are the only vehicle in that direction.  




For Claim 13, Yoshinori teaches The information processing apparatus according to claim 1, 
Yoshinori does not teach wherein the controller is further configured to output second information associated with an evaluation of the second user.  
Loo, however, does teach wherein the controller is further configured to output information associated with an evaluation of the second user.  (Page 18, Column 22, Line 5)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Yoshinori’s method with Loo’s teaching or providing an output of information regarding evaluation of the second user because, providing evaluation of the second user to the first users would allow first users to avoid or choose that person depending on their performance, and providing the evaluation to the second user would allow them to know they were doing well, or needed improvement.

For Claim 16, Yoshinori teaches An information processing method comprising: ([0028])
specifying, by a processor, ([0028]) a plurality of users who travel to a destination that is same as a destination of a first user; ([0045-0051])
specifying, by the processor, a second user from the plurality of users, based on a distance between the first user and the second user; ([0015] states that the vehicles around the first user must be within 300m.  This is a specification based on distance.)
outputting, by the processor, to a terminal associated with the first user, first identification information to identify the second user,  ([0045-0051])
Yoshinori does not teach the second user is closest to the first user
wherein the first identification information is outputted based on a distance between the first user and the second user is greater than a threshold distance; and 
outputting, by the processor, to the terminal associated with the first user, second identification information to identify the second user, wherein 
the second identification information is outputted based on the distance between the first user and the second user is less than the threshold distance, and the 
first identification information is different from the second identification information.
Park, however, does teach the second user is closest to the first user ([0365], Fig. 22A.  Given a number of options for groups with leaders to join, the device selects the closest one to join.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Yoshinori’s vehicle following device with Park’s use of having the vehicle follow the leader closest to it.  It would be obvious to do this because by choosing the closest leader, the user is starting the following task closer to the leader, making the task of following easier.  Additionally, by selecting the second user that is closest, it makes it easier to identify the leader, as it is typically easier to identify and find people or things when they are closer.
McKinnon, however, does teach wherein the first identification information is outputted based on a distance between the first user and the second user is greater than a threshold distance; and ([0026], Fig. 3B, Fig. 4B, [0049], [0018].  Information such as color, model, location, license plate may be given immediately, but the “vehicle ID”, which is a decal, placard, or other unique object can be withheld until the vehicle is within a certain distance threshold.  As such, the first identification is the bundle of information that does not include the ID.)
Outputting, by the processor, to the terminal associated with the first user, second identification information to identify the second user, wherein (Fig. 3B, [0045])
the second identification information is outputted based on the distance between the first user and the second user is less than the threshold distance, and ([0026], Fig. 3B, Fig. 4B, [0049], [0018].  Information such as color, model, location, license plate may be given immediately, but the “vehicle ID”, which is a decal, placard, or other unique object can be withheld until the vehicle is within a certain distance threshold. As such, the second information is the bundle of information that does include the vehicle ID.)
the first identification information is different from the second identification information. ([0026], Fig. 3B, Fig. 4B, [0049], [0018].  Information such as color, model, location, license plate may be given immediately, but the “vehicle ID”, which is a decal, placard, or other unique object can be withheld until the vehicle is within a certain distance threshold. The two sets of information are different because one includes an additional factor that the other does not possess.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Yoshinori’s vehicle following device with McKinnon’s use of modifying the type of information provided to the first user based upon the distance to the vehicle because some information is less useful at a large distance (such as a vehicle ID or license plate) and it would assist in clarity of the message on the terminal, and would prevent the user from looking for identifying information that they can not reasonably see at that time.

For Claim 17, Yoshinori teaches An information processing system comprising: ([0028])
an information processing apparatus including a controller configured to:
specify a plurality of users who travel to a destination that is same as a destination of a first user;
specify a second user from the plurality of users, based on a distance between the first user and the second user; ([0015] states that the vehicles around the first user must be within 300m.  This is a specification based on distance.)
 output, to a terminal associated with the first user, first identification information to identify the second user from the plurality of users, ([0045-0051])
a terminal that displays the first identification information. ([0045-0051])
Yoshinori does not teach the second user is closest to the first user
wherein the first identification information is outputted based on a distance between the first user and the second user is greater than a threshold distance; and 
output, to the terminal associated with the first user, second identification information to identify the second user, wherein 
the second identification information is outputted based on the distance between the first user and the second user is less than the threshold distance, and the 
first identification information is different from the second identification information
the terminal configured to display the first identification information and the second identification information.

Park, however, does teach the second user is closest to the first user ([0365], Fig. 22A.  Given a number of options for groups with leaders to join, the device selects the closest one to join.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Yoshinori’s vehicle following device with Park’s use of having the vehicle follow the leader closest to it.  It would be obvious to do this because by choosing the closest leader, the user is starting the following task closer to the leader, making the task of following easier.  Additionally, by selecting the second user that is closest, it makes it easier to identify the leader, as it is typically easier to identify and find people or things when they are closer.
McKinnon, however, does teach wherein the first identification information is outputted based on a distance between the first user and the second user is greater than a threshold distance; and ([0026], Fig. 3B, Fig. 4B, [0049], [0018].  Information such as color, model, location, license plate may be given immediately, but the “vehicle ID”, which is a decal, placard, or other unique object can be withheld until the vehicle is within a certain distance threshold.  As such, the first identification is the bundle of information that does not include the ID.)
Output, to the terminal associated with the first user, second identification information to identify the second user, wherein (Fig. 3B, [0045])
the second identification information is outputted based on the distance between the first user and the second user is less than the threshold distance, and ([0026], Fig. 3B, Fig. 4B, [0049], [0018].  Information such as color, model, location, license plate may be given immediately, but the “vehicle ID”, which is a decal, placard, or other unique object can be withheld until the vehicle is within a certain distance threshold. As such, the second information is the bundle of information that does include the vehicle ID.)
the first identification information is different from the second identification information, ([0026], Fig. 3B, Fig. 4B, [0049], [0018].  Information such as color, model, location, license plate may be given immediately, but the “vehicle ID”, which is a decal, placard, or other unique object can be withheld until the vehicle is within a certain distance threshold. The two sets of information are different because one includes an additional factor that the other does not possess.)
the terminal configured to display the first identification information and the second identification information. (Fig. 3B)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Yoshinori’s vehicle following device with McKinnon’s use of modifying the type of information provided to the first user based upon the distance to the vehicle because some information is less useful at a large distance (such as a vehicle ID or license plate) and it would assist in clarity of the message on the terminal, and would prevent the user from looking for identifying information that they can not reasonably see at that time.


Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshinori in light of Park, in light of McKinnon in light of Takayuki et al (JP 2005-181258 A), hereafter known as Takayuki.
For Claim 4, Yoshinori teaches The information processing apparatus according to claim 3, 
Yoshinori does not teach wherein the specific condition includes a specific number of visits to the destination.  
Takayuki, however, does teach wherein a specific condition for choosing a guide includes a specific number of visits to the destination. ([0056- 0057])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Yoshinori’s route guidance technique with Takayuki’s method of using the number of visits to a destination to choose a guide/leader because a user that has traveled a route or gone to a place a larger number of times is more likely to know the way accurately than someone who has traveled the route or gone to the place a fewer number of times.

For Claim 5, Yoshinori teaches The information processing apparatus according to claim 3, 
Yoshinori does not teach wherein the controller is further configured to output information to a terminal associated with the second user, who satisfies the specific condition from  the plurality of users traveling to the destination, and 
The information notifies that the specific condition is satisfied.  
Takayuki, however, does teach wherein the controller is further configured to output information to a terminal associated with the second user, who satisfies the specific condition from the plurality of users traveling to the destination, and 
The information notifies that the specific condition is satisfied.  ([0043], a screen installed in the vehicles is described. [0056-0057], it notes that the most experienced member also receives the information, including the information regarding number of visits).
Therefore, it would be obvious to someone of ordinary skill in the art prior to the effective filing date to combine modified Yoshinori’s method with Takayuki’s teaching of having the guide receive information or a notification that the specific condition is satisfied because the person will know that people are following them, and any unnecessary detours could be wasting another person’s time.  If they knew they were not being followed, the leader could stop or change routes knowing they were not inconveniencing someone.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshinari in light of Park, in light of Mckinnon, in light of Jin et al (US Pub 2002/0173905 A1), hereafter known as Jin.
For Claim 6, Yoshinori teaches The information processing apparatus according to claim 1, 
And a second user being a leader for others ([0045-0051])
Yoshinori does not teach wherein, when a user deviates greater than a threshold from a route to the destination, the controller is further configured to output information to a terminal associated with the second user, the information notifies that a user deviated greater than the threshold from the route.  
Jin, however, does teach wherein, when a user deviates greater than a threshold from a route to the destination, the controller is further configured to output information to a terminal associated with the second user, the information notifies that a user deviated greater than the threshold from the route.  ([0081])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Yoshinori’s navigation method with Jin’s method of alerting a user that they have deviated from the route to have the second user receive that alert because, if the second user deviates from the path, they should know that someone is following them and is depending on them, so it may be a good idea to get back on the path or instead make sure the new route chosen is navigable to a unexperienced person.

Claim 8-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshinari in light of Park, in light of McKinnon, in light of Memon et al (US Pub 2016/0191637 A1), hereafter known as Memon.
For Claim 8, Yoshinori teaches The information processing apparatus according to claim 1, 
Yoshinori does not teach wherein the controller is further configured to specify the second user based on a selection made by the first user.  
Memon, however, does teach wherein the controller is further configured to specify the second user based on a selection made by the first user.  ([0082], Figure 9, Figure 4, [0076-0077].  The user can select which person to bring up the menu in figure 9 for, and then choose to follow.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Yoshinori’s navigation method with Memon’s having the follower select a guide because they may think that one guide is more successful than another based on information provided about that guide.

For Claim 9, Yoshinori teaches The information processing apparatus according to claim 1, 
Yoshinori does not teach wherein the first identification information includes information associated with a distance between the first user and the second user.  
Mckinnon, however, does teach wherein the first identification information includes information associated with the physical locations of the first user and the second user.  (Figure 3B shows the locations of the user and the vehicle.  This information is given regardless of the distance threshold.)
Memon, however, does teach wherein the identification information includes information associated with a distance between the first user and the second user.  ([0061]) 
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine modified Yoshinori’s routing method with McKinnon’s use of providing certain information such as location over a threshold distance with Memon’s method of having the information given to the users include the distance between the users such that wherein the first identification information includes information associated with a distance between the first user and the second user because it would help the users locate the other users and make sure they kept the distance between them shorter, and distance is a useful bit of identification information when the vehicle is at a large distance because it allows the user to identify on that information, and also allows the user to know if they should bother attempting to identify using other information.  If a vehicle is 2 miles away, the user might know they have no hope of precisely identifying the vehicle at this time, and they can use their attention more effectively while the vehicle gets closer.

For Claim 11, Yoshinori teaches The information processing apparatus according to claim 1, 
Yoshinori does not teach wherein the first identification information includes a captured image of the second user.  
McKinnon, however, does teach that the identification is a first identification information. ([0026], Fig. 3B, Fig. 4B, [0049], [0018].  Information such as color, model, location, license plate may be given immediately, but the “vehicle ID”, which is a decal, placard, or other unique object can be withheld until the vehicle is within a certain distance threshold)
Memon, however, does teach wherein the identification information includes a captured image of the second user.  ([0028], Fig. 1)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Yoshinori’s routing method with Memon’s use of having images of the users and McKinnon’s use of giving certain information at certain distances such that wherein the first identification information includes a captured image of the second user because it would assist in recognition between the users.  Information such as color and vehicle model could be useful at identifying a vehicle at a medium distance, and these would be telegraphed with an image of the vehicle.  Additionally, it might allow the user to communicate with other people traveling with the user generally what they are looking for in the near future as an image is likely to give easily remembered and broad but useful information.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshinari in light of Park, in light of O’Hare et al (US Pub 9,857,188 B1), hereafter known as O’Hare.
For Claim 12, Yoshinori teaches The information processing apparatus according to claim 1, 
Yoshinori does not teach wherein the controller is further configured to output information to the terminal associated with the first user, wherein the information is to prompt evaluation of the second user.  
O’Hare, however, does teach wherein the controller is further configured to output information to the terminal associated with the first user, wherein the information is to prompt evaluation of the second user.  (Page 8, Column 2, Line 51)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Yoshinori’s method with O’Hare’s method of having the first user rate a second user as it would allow ratings to compile to create a general rating of how good certain guides are, and also give feedback to the second user on what the first users like.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshinari in light of Park in light of Tawara et al (US Pub 2016/0123742 A1), hereafter known as Tawara.
For Claim 15, Yoshinori teaches The information processing apparatus according to claim 1, 
Yoshinori does not teach wherein the controller is further configured to output the first identification information to a digital signage apparatus.  
McKinnon, however, does teach wherein the controller is further configured to output the first identification information to a terminal. (Figure 3B, [0021])  
Tawara, however, does teach wherein the controller is further configured to output the identification information to a digital signage apparatus.  ([0010], [0094], Figure 2)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of McKinnon and Tawara to combine modified Yoshinori’s navigation method with Tawara’s signage apparatus such that wherein the controller is further configured to output the first identification information to a digital signage apparatus because, in a situation where a person has no hands free, or needs to keep their eyes more on the environment, displaying information for them on a sign would be less distracting than a phone or other terminal inside their car.  It would additionally be obvious to do this for the first information because that information could be useful to the user in identifying and getting closer to the person/vehicle they are following.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yoshioka et al (US Pub 2007/0078599 A1) and DeLuca et al (US Pub 2019/0178659 A1) both relate to navigation methods following vehicles.
Walenty et al (US Pub 20190063941 A1) relates to navigation methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISTAN J GREINER whose telephone number is (571)272-1382.  The examiner can normally be reached on Mon - Fri 7:30-4:30.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on Monday-Thursday.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.J.G./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664